Title: From George Washington to William Moore, 18 March 1782
From: Washington, George
To: Moore, William


                        
                            Sir
                            Phila. March 18th 1782.
                        
                        I have the honor to enclose the Copy of a Return of the Non Commissioned Officers & Privates of the
                            Pennsylvania Line now serving with the Southern Army—your Excellency will observe by the Note annexed to it, that the
                            Return is not so compleat as could have been wished; but General Greene having proposed sending a perfect Return, as soon
                            as it could be obtained—it will be communicated by the earliest opportunity. I have the honor to be &c.

                    